COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      In re Paula Miller

Appellate case number:    01-13-00871-CV

Trial court case number: 2011-65843

Trial court:              23rd District Court of Brazoria County

        On October 15, 2013, relator, Paula Miller, filed a petition for a writ of prohibition and a
motion for emergency stay, requesting “the Court for an emergency stay to maintain the status
quo of the parties and preserve the Court’s jurisdiction to consider the merits of Relator’s
original proceeding.” Relator’s motion for temporary relief is denied.
       It is so ORDERED.




Judge’s signature: /s/ Jane Bland
                    Acting individually        Acting for the Court


Date: October 15, 2013